t c summary opinion united_states tax_court brenda nash-milton petitioner v commissioner of internal revenue respondent docket no 318-04s filed date brenda nash-milton pro_se miriam c dillard for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner received and failed to report unemployment_compensation for the year in issue whether petitioner is entitled to a deduction for contributions to an individual_retirement_account ira for the year in issue and whether petitioner is entitled to deduct schedule c profit or loss from business_expenses claimed on a form 1040x amended u s individual_income_tax_return submitted to respondent background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioner resided in orlando florida at the time the petition was filed this case was called for trial at a trial session of the court in tampa florida on date counsel for respondent appeared at trial however there was no appearance by or on behalf of petitioner respondent advised the court that petitioner and respondent had executed a stipulation of facts and accordingly this stipulation with attached exhibits was filed and made part of the record petitioner provided no explanation for her failure to appear at the trial session by order dated date the court deemed the matter submitted as fully stipulated see rule a respondent’s trial memorandum was filed on the same date on date respondent filed a notice of proceeding in bankruptcy advising that petitioner had filed a petition with the u s bankruptcy court for the district of arizona under u s c chapter on date by order dated date the court stayed all proceedings under u s c sec_362 and vacated the pertinent part of the date order in which the case was deemed submitted on date the bankruptcy court confirmed petitioner’s chapter plan which provided for monthly payments on date the bankruptcy court granted respondent’s motion to modify the automatic_stay to permit the tax_court proceeding to continue by order dated date petitioner was given until date to file an objection if any to submission of this case fully stipulated petitioner did not file an objection and on date the court deemed this case submitted fully stipulated as previously noted petitioner failed to appear or present argument and accordingly the factual background is based on the stipulation of facts and exhibits submitted to the court during the taxable_year petitioner received wages of dollar_figure the petition was filed on date and unemployment_compensation from the state of arizona of dollar_figure tax_return and notice_of_deficiency petitioner timely filed a form_1040 u s individual_income_tax_return for a copy of the return was not made part of this record but the parties did attach a copy of a rtvue which is a type of internal_revenue_service electronic transcript reflecting relevant information from the return petitioner did not report on the return the dollar_figure of unemployment_compensation received from the state of arizona petitioner also claimed an ira deduction in the amount of dollar_figure in an amended_return form 1040x stamped received by the irs on date petitioner attached a schedule c wherein she reported gross_receipts of zero and claimed expenses of dollar_figure in the notice_of_deficiency respondent determined that petitioner received unreported unemployment_compensation income of dollar_figure respondent further disallowed the claimed ira deduction the court notes that the rtvue reflects wages of dollar_figure the stipulation of facts reflects wages of dollar_figure the record does not explain this discrepancy the court’s findings are premised on the stipulation of facts the schedule c profit or loss from business deduction of dollar_figure was not claimed by petitioner until after the notice_of_deficiency was issued and after the petition was filed accordingly the claimed deduction is considered by the court as if properly raised by amendment to petition discussion petitioner did not assert or present evidence or argument that she satisfied the requirements of sec_7491 we conclude that the burden_of_proof does not shift in this case petitioner failed to appear in this case to present any argument or evidence that the adjustments made in the notice_of_deficiency are incorrect further petitioner presented no evidence to support the schedule c expenses claimed on the form 1040x the fact that this case was submitted on the basis of the stipulated record does not change the burden_of_proof rule b 95_tc_82 affd on other issues 943_f2d_22 8th cir sec_61 provides that all income from whatever source derived is includable in gross_income unless specifically excluded by another provision see 348_us_426 in the case of an individual gross_income includes unemployment_compensation sec_85 t he term ‘unemployment compensation’ means any amount received under a law of the united_states or of a state which is in the nature of unemployment_compensation sec_85 the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer sec_451 deductions which are strictly construed are a matter of legislative grace and the burden of clearly showing the right to the claimed deduction is on the taxpayer 503_us_79 sec_219 permits subject_to limitations a deduction for a qualified_retirement_contribution sec_162 permits a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business there is no evidence in this record indicating that a contribution was made to a qualified_retirement_plan during the year in issue or that petitioner paid_or_incurred expenses in carrying_on_a_trade_or_business there are neither documents nor testimony to establish entitlement to the claimed deductions accordingly petitioner is not entitled to the claimed dollar_figure deduction for a contribution to an ira or the claimed dollar_figure deduction on schedule c of the amended_return in conclusion we find in favor of respondent on all issues reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
